DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 17, there is no support for the negative limitation of a plan view of the support showing no support structure under the apertures and thus it constitutes new matter.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  Regarding claim 23, there is no support in the original disclosure of an unobstrucuted area which is the same size as an area circumscribed by second aperture and thus it constitutes new matter.  In particular, there is no description of an unobstructed area in relation to a second aperture.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, due to the lack of description for the claimed subject matter, it is unclear what applicant is referring to as the unobstructed area and furthermore, how it can be the same size as an area circumscribed by the aperture.  In particular, the unobstructed area does not appear to have any boundary so it is unclear how it would have the same size as the area circumscribed by the second aperture.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 8,105,555 to Lahti.
Regarding claim 1, Lahti discloses a device (8, Fig 6) comprising a support (10) with a first aperture (11), the first aperture configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid (depending on the diameter of the straw, size and shape of the lid/beverage container); wherein the support further comprises one or more second aperture (Lahti discloses multiple apertures 11 which can be a second aperture) each aperture shaped and sized for receiving a container and/or each aperture comprising one or more wells, the wells configured for retaining a dispensed product or container, wherein a cross section of the support reveals the first aperture is disposed in a plane and at least one of the second apertures is disposed in the same plane (on the support) or a bottom of at least one of the wells is disposed in the same plane and wherein the support is shaped and sized such that the support and/or the container(s) and/or one or more of the wells is capable of physical contact with the lid of the beverage container in a manner such that the lid of the beverage container is capable of supporting the weight of the support, container, and/or well.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a straw/lid/container/well as recited depending on the structure of such straw/lid/container/well.  Furthermore, insofar as applicant relies on their figures to show first and second apertures on the same plane, then Bach also discloses first and second apertures on the same plane since both first and second apertures are located on top surface (10).  Lahti further discloses the support comprising first and second legs (9), each disposed on or along longer sides of the device (Fig 6).
Regarding claim 2, Lahti further discloses lateral movement of the support restricted as recited since it has the structure as recited and would be capable of functioning with a lid as recited.
Regarding claim 3, Lahti further discloses that during use, lid of a beverage container and or interaction between a straw and support are capable of supporting container and/or wells against vertical movement since it has the structure as recited.
Regarding claim 6, Lahti further discloses the device configured as a single, solid unit or configured to fold, collapse, otherwise assemble from a more compact or piece wise form since it has the structure as recited (Fig 6).
Regarding claim 7, Lahti further discloses the device capable of use with lid, straw, container edge as recited since it has the structure as recited.
Regarding claim 8, Lahti further discloses the device capable of functioning with a container as recited while being secured to a lid by one or more mechanisms (11) of the support.
Regarding claim 10-11, Lahti further discloses the device capable of being used as recited with condiment, sauce or food since it has the structure as recited.
Regarding claims 12, 14, Lahti further discloses the second apertures (11) having a shape and size that can accommodate or complement a specific condiment, sauce or food container depending on its shape.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0022065 to Bach.
Regarding claim 1, Bach discloses a device (Fig 1) comprising a support (14) with a first aperture (46), the first aperture configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid (depending on the diameter of the straw, size and shape of the lid/beverage container); wherein the support further comprises one or more second aperture (24) each aperture shaped and sized for receiving a container and/or each aperture comprising one or more wells, the wells configured for retaining a dispensed product or container, wherein a cross section of the support (Fig 1) reveals the first aperture is disposed in a plane (16) and at least one of the second apertures is disposed in the same plane (16) or a bottom of at least one of the wells is disposed in the same plane and wherein the support is shaped and sized such that the support and/or the container(s) and/or one or more of the wells is capable of physical contact with the lid of the beverage container in a manner such that the lid of the beverage container is capable of supporting the weight of the support, container, and/or well.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a straw/lid/container/well as recited depending on the structure of such straw/lid/container/well.  Furthermore, insofar as applicant relies on their figures to show first and second apertures on the same plane, then Bach also discloses first and second apertures on the same plane since both first and second apertures are located on top surface (16).  Bach further discloses the support comprising a first and second leg (22a, 22b), each disposed on or along longer sides of the device.

Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2015/0238034 to Faulk.
Regarding claim 17, Faulk discloses a device (Fig 14-15) comprising a support (420) with a first aperture (428 in the center), the first aperture configured in a manner capable of receiving a straw protruding from a lid of a beverage container in a manner such that engagement between the straw and the support restricts lateral movement of the support relative to the lid; wherein the support further comprises two or more second apertures (428, left and right, middle row) each shaped and sized for receiving a container and/or each comprising one or more wells (intended use), the wells configured for retaining a dispensed product or container, wherein two or more of the second apertures are disposed on opposing sides of the first aperture, wherein centers of all the apertures are aligned (Fig 14).  In particular, since the prior art discloses the structure as recited, then it can be used with a straw/lid/container as recited depending on the size, diameter, shape of the straw/lid/container.  Furthermore, insofar as applicant has disclosed their centers of the apertures being aligned based on their figures then the centers of the Faulk apertures are aligned as shown in Fig 5B.  Faulk further discloses support comprising first and second leg (424), wherein a plan view of the support shows no support structure disposed under the apertures (Fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0118453 to Hillebrecht et al. (Hillebrecht) in view of Lahti.
Regarding claim 1, Hillebrecht discloses a device (Fig 12-13) comprising a support (90) with a first aperture (96), the first aperture configured in a manner capable of receiving and engaging with a straw protruding from a lid of a beverage container in a manner that restricts lateral movement of the support relative to the lid; wherein the support further comprises one or more second aperture (102) each aperture shaped and sized for receiving a container and/or each aperture comprising one or more wells, the wells configured for retaining a dispensed product or container, wherein a cross section of the support (Figs 13-14) reveals the first aperture is disposed in a plane and at least one of the second apertures is disposed in the same plane or a bottom of at least one of the wells is disposed in the same plane and wherein the support is shaped and sized such that the support and/or the container(s) and/or one or more of the wells is capable of physical contact with the lid of the beverage container in a manner such that the lid of the beverage container is capable of supporting the weight of the support, container, and/or well.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a straw/lid/container/well as recited depending on the structure of such straw/lid/container/well.  Furthermore, insofar as applicant relies on the their figures to show first and second apertures on the same plane, then Hillebrecht also discloses first and second apertures on the same plane based on Figs 13-14.  Hillebrecht does not teach first and second legs on the support.  However, Lahti discloses a tray with apertures and in particular discloses first and second legs disposed along longer sides of the tray.  One of ordinary skill in the art would have found it obvious to incorporate legs to Hillebrecht as suggested by Lahti in order to maintain the tray at a height sufficient to accommodate the containers.
Regarding claim 2, Hillebrecht further discloses lateral movement of the support restricted as recited since it has the structure as recited and would be capable of functioning with a lid as recited.
Regarding claim 3, Hillebrecht further discloses that during use, lid of a beverage container and or interaction between a straw and support are capable of supporting container and/or wells against vertical movement since it has the structure as recited.
Regarding claim 4, Hillebrecht further discloses the device comprising one or more rigid material (abstract).
Regarding claim 5, Hillebrecht further discloses rigid material chosen from a plastic (¶0043).
Regarding claim 6, Hillebrecht further discloses the device configured as a single, solid unit or configured to fold, collapse, otherwise assemble from a more compact or piece wise form since it has the structure as recited (Figs 12-14).
Regarding claim 7, Hillebrecht further discloses the device capable of use with lid, straw, container edge as recited since it has the structure as recited.
Regarding claim 8, Hillebrecht further discloses the device capable of functioning with a container as recited while being secured to a lid by one or more mechanisms (104) of the support.
Regarding claim 10-11, Hillebrecht further discloses the device capable of being used as recited with condiment, sauce or food since it has the structure as recited.
Regarding claims 12, 14, Hillebrecht further discloses the second apertures (102) having a shape and size that can accommodate or complement a specific condiment, sauce or food container depending on its shape.
Regarding claim 23, as best understood, Hillebrecht further discloses an unobstructed area disposed below one of the second apertures (and above the support) which can be the same size as an area circumscribed by that second aperture.
Regarding claim 24, Hillebrecht further discloses first aperture (96) smaller than second aperture (102).

Claim(s) 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrecht in view of Lahti and US 2012/0074034 to Bar.
Regarding claim 17, Hillebrecht discloses a device (Fig 12) comprising a support (92) with a first aperture (96), the first aperture configured in a manner capable of receiving a straw protruding from a lid of a beverage container (24) in a manner such that engagement between the straw and the support restricts lateral movement of the support relative to the lid; wherein the support further comprises two or more second apertures (102) each shaped and sized for receiving a container and/or each comprising one or more wells (intended use), the wells configured for retaining a dispensed product or container, wherein two or more of the second apertures (102) are disposed on opposing sides of the first aperture (left and right, Fig 12), wherein centers of all the apertures are aligned (Fig 12).  In particular, insofar as applicant has disclosed their centers of the apertures being aligned based on their figures then the centers of the Hillebrecht apertures are aligned as shown in Fig 12.  Hillebrecht does not teach first and second legs on the support.  However, Lahti discloses a tray with apertures and in particular discloses first and second legs disposed along longer sides of the tray.  One of ordinary skill in the art would have found it obvious to incorporate legs to Hillebrecht as suggested by Lahti in order to maintain the tray at a height sufficient to accommodate the containers.  The modified Hillebrecht does not teach no support structure disposed under the apertures.  However, Bar discloses a tray (10) and in particular discloses no support structure under aperture (14a) to hold a beverage container.  One of ordinary skill in the art would have found it obvious to remove any support structure under the Hillebrecht apertures if the support structure was not necessary to hold a beverage since it has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
Regarding claim 22, Hillebrecht further discloses first aperture (96) smaller than second aperture (102).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach first and second legs on longer sides of the device.  However, Lahti discloses a holder having legs on longer sides of the device.  One of ordinary skill in the art would have found it obvious to incorporate legs to the prior art devices as suggested by Lahti to give the device a height and platform upon resting on a surface.  Applicant argues that prior art does not show a plan view of having no support structure under the apertures.  Assuming arguendo that applicant has support for this limitation, Faulk discloses such a limitation as shown in Fig 15 where the legs are not under the apertures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735